UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52214 NEWPORT GOLD, INC. (Exact name of Registrant as Specified in its Charter) Nevada 98-0583391 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1-336 Queen St. South Mississauga, Ontario, Canada L5M 1M2 (Address of principalexecutive offices) (Zip Code) (905) 542-4990 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes xNoo State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 36,823,720 outstanding as of November 10, 2011. NEWPORT GOLD, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Default upon Senior Securities. 20 Item 4. [Removed and Reserved.] 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 SIGNATURES 22 PART I - FINANCIAL INFORMATION Item 1. Financial Statements NEWPORT GOLD, INC. INDEX Page CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5-13 1 NEWPORT GOLD, INC. (An Exploration Stage Company) Consolidated Balance Sheets (In U.S. Dollars) September 30, December 31, (unaudited) Assets Current Cash $ $ Prepaid expenses Long-term Mineral interests (Note 5) Equipment (Note 6) Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Accrued officers salaries (Note 7) Loans payable-shareholders (Note 7) Loans payable (Note 8) - Due to related parties Total Liabilities Stockholders' Deficit Common stock - Authorized 100,000,000 common shares with a par value of $0.001 per share.Issued and outstanding 36,823,720 at September 30, 2011 and 34,823,720 at December 31, 2010 Additional paid-in capital Subscriptions receivable - Accumulated other comprehensive income (loss) Accumulated deficit - during exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 NEWPORT GOLD, INC. CONSOLIDATED STATEMENTS OF OPERATIONS July 16, 2003 (inception) to Three Months ended September 30, Nine Months ended September 30, September 30, Expenses Officers compensation $ Accounting and legal Geological consulting fees - - Office and travel - - Interest - - Write-down of mineral interest - Investor relations - Consulting - Resource property (recovery) expenditures - Filing and transfer agent fees Occupancy costs - Amortization - Foreign exchange loss (gain) - ) Net income (loss) Other comprehensive income (loss) - - - Total comprehensive income (loss) $ ) $ ) $ ) $ ) $ ) Earnings (loss) per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 NEWPORT GOLD, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS July 16, 2003 (inception) to Nine Months ended September 30, September 30, Operating Activities Net income (loss) $ ) $ ) $ ) Items not involving cash Depreciation - - Shares issued for property agreement extension - - Write down of mineral interest - - Imputed interest on loans - ) ) ) Changes in non cash operating assets and liabilities Prepaid expenses - - ) Reclamation of bonds - - Accounts payable and accrued liabilities Accrued officers salaries Due to related parties ) Cash Provided by (Used in) Operating Activities ) ) Investing Activities Purchase of equipment - - ) Acquisition of mineral interests - - ) Cash Provided by (Used in) Investing Activities - - ) Financing Activities Loan payable-shareholders ) - ) Loan payable ) ) Subscriptions received - - Sale of common shares and warrants - Cash Provided by (Used in) Financing Activities ) Inflow/(Outflow) of cash 6 Effect of exchange rate change on cash balances held in foreign currencies (6
